Title: From George Washington to David Humphreys, 30 October 1785
From: Washington, George
To: Humphreys, David



My dear Humphreys.
Mount Vernon Octr 30th 1785.

Since my last of the 1st of September I have received your favor of the 17th of July, which was brought to this Country by Mr Houdon; to whom, tho I had no Agency in the matter, I feel great obligation for quitting France, & the pressing calls of the Great Ones to make a Bust of me, from the life. I am not less indebted to the favourable opinion of those who you say are anxious to perpetuate my name, and to be acquainted with the Memoirs of my life. So far as these are connected with the history of the revolution, and other public documents, they may easily be got at—all beyond these is, I conceive very unimportant. My letter of the 25th of July which I presume you have received long ‘ere this (but for fear of a miscarriage, having a rough copy by me, I send you a duplicate) will have conveyed my sentiments so fully that I shall add nothing further on the subject at this time, than to assure you that I was then, and am still, perfectly sincere in the proposal it contained.
I am very much obliged to you for the Poem you sent me, I

have read it with pleasure, and it is much admired by all those to whom I have shewed it.
Nothing new has happened since my last; nor is it probable anything interesting will happen until the different Assemblies convene—Congress as usual, are proceeding very slowly in their business—and, shameful as it is, are often at a stand for want of a sufficient representation. The States have been addressed by them on the subject, but what will be the effect I know not. To me there appears such lassitude in our public Councils as is truly shocking; & must clog the Wheels of Government; which, under such circumstances, will either stop altogether, or will be moved by ignorance, or a few designing Men. With every sentiment of esteem and regard I am your sincere friend and affecte Servant

Go: Washington

